            Case 18-80915-TLS                        Doc         Filed 05/16/19 Entered 05/16/19 14:08:01                                  Desc Main
   )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH                 document Page 1 of 7
Debtor 1                 7KRPDV-6RULDQR
                         ___B_______B_____BB_________BBBBB___________________________BBBBBBBB_


Debtor 2                 _______BB____________BBBBB_______________BBBBBBBBBBBBBBBBBB_BBBBBBBB_
(Spouse, if filing)

                                        'LVWULFWRI1HEUDVND
8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

             
&DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBB



 2IILFLDO)RUP 410S1
 1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                                                                                                     

 ,IWKHGHEWRU¶VSODQSURYLGHVIRUSD\PHQWRISRVWSHWLWLRQFRQWUDFWXDOLQVWDOOPHQWVRQ\RXUFODLPVHFXUHGE\DVHFXULW\LQWHUHVWLQWKH
 GHEWRU¶VSULQFLSDOUHVLGHQFH\RXPXVWXVHWKLVIRUPWRJLYHQRWLFHRIDQ\FKDQJHVLQWKHLQVWDOOPHQWSD\PHQWDPRXQW)LOHWKLVIRUP
 DVDVXSSOHPHQWWR\RXUSURRIRIFODLPDWOHDVWGD\VEHIRUHWKHQHZSD\PHQWDPRXQWLVGXHSee Bankruptcy Rule 3002.1.
 1DPHRIFUHGLWRU                                                                                                           
                                                                                                 &RXUWFODLPQR LINQRZQ BBBBBBBBBBBBBBBBBBBBBBB
 :HOOV)DUJR%DQN1$




                                                                                                 'DWHRISD\PHQWFKDQJH
                                                                                                 Must be at least 21 days after date
                                                                                                 of this notice                             
                                                                                                                                            _____________


                                                                                                 1HZWRWDOSD\PHQW
                                                                                                                                            
                                                                                                                                           $____________BBBB
                                                                                                 Principal, interest, and escrow, if any
 /DVWGLJLWVof any number you use to
 LGHQWLI\WKHGHEWRU¶VDFFRXQW                                    ____
                                                                  ____  ____
                                                                           ____
                                                                              

   3DUW           (VFURZ$FFRXQW3D\PHQW$GMXVWPHQW

     :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VHVFURZDFFRXQWSD\PHQW"

            No
        ✔
            <HV$WWDFKDFRS\RIWKHHVFURZDFFRXQWVWDWHPHQWSUHSDUHGLQDIRUPFRQVLVWHQWZLWKDSSOLFDEOHQRQEDQNUXSWF\ODZ'HVFULEHWKHEDVLV
             IRUWKHFKDQJH,IDVWDWHPHQWLVQRWDWWDFKHGH[SODLQZK\



                                                                                                                           
             &XUUHQWHVFURZSD\PHQWBBBBBBBBBBBBBBBBB                                                   1HZHVFURZSD\PHQWBBBBBBBBBBBBBBBBB

  3DUW0RUWJDJH3D\PHQW$GMXVWPHQW

     :LOOWKHGHEWRU¶VSULQFLSDODQGLQWHUHVWSD\PHQWFKDQJHEDVHGRQDQDGMXVWPHQWWRWKHLQWHUHVWUDWHRQWKHGHEWRU V
        YDULDEOHUDWHDFFRXQW"
        ✔
            No
            Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
             DWWDFKHGH[SODLQZK\



             &XUUHQWLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB                                      1HZLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB

             &XUUHQWSULQFLSDODQGLQWHUHVWSD\PHQW $ ______________BBB_                   1HZSULQFLSDODQGLQWHUHVWSD\PHQW $ ___________BBB____

  3DUW2WKHU3D\PHQW&KDQJH


        :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VPRUWJDJHSD\PHQWIRUDUHDVRQQRWOLVWHGDERYH"
           ✔
               No
               Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)
            5HDVRQIRUFKDQJH



                      &XUUHQWPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB                             1HZPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB
                                                                                                 
 Official Form 410S1                                                  1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                               page 1
                     7KRPDV-6RULDQR                                                            
            _____BB_________________________________________________
      Debtor 1
      Case 18-80915-TLS                 Doc Filed       05/16/19 Entered 05/16/19       14:08:01
                                                                          Case number (LINQRZQ)           Desc Main
                                                                                                 ______________________
            First Name   Middle Name   Last Name
                                                document Page 2 of 7
 3DUW 6LJQ+HUH


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 &KHFNWKHDSSURSULDWHER[

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHLQIRUPDWLRQSURYLGHGLQWKLVFODLPLVWUXHDQGFRUUHFWWRWKHEHVWRIP\NQRZOHGJH
 LQIRUPDWLRQDQGUHDVRQDEOHEHOLHI




 8    /s/Emily Marchino
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      Signature
                                                                                    05/16/2019
                                                                            'DWHBBBBBBBBBBBBBBB




 Print:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        MARCHINO,EMILY                                                             VP Loan Documentation
                                                                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        First Name           Middle Name      Last Name              7LWOH


 Company Wells Fargo Bank, N.A.
         _B____________________BB____________________________________

 Address    MAC N9286-01Y
            ___________________________B_________BB______BB______________
            Number                  Street

            1000 Blue Gentian Road
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            $GGUHVV

             Eagan                                   MN      55121-7700
            BBBB_______________________________________________BBBBBBBB__
              City                                       State      ZIPCode



                     800-274-7025                                                  NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone BBBBBBBBBBBBBBBBBBBBBBBBB                                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                  (PDLO




Official Form 410S1                                       1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                            page 
           Case 18-80915-TLS          Doc       Filed 05/16/19         Entered 05/16/19 14:08:01         Desc Main
                     UNITED STATES   BANKRUPTCY
                               document Page 3 of 7 COURT
                                                         District of Nebraska


                                                  Chapter 13 No. 1880915
                                                  Judge: Thomas L. Saladino

In re:
Thomas J. Soriano
                                         Debtor s 

                                         CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before May 17, 2019 via filing with the US
Bankruptcy Court's CM ECF system and/or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:                           %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                   Thomas J. Soriano
                                   16217 Parker Street

                                   Omaha NE 68118-2432



                                  %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                   N/A




Debtor’s Attorney:                %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                   Bruce C. Barnhart
                                   Attorney
                                   12100 W Center Rd
                                   Suite 519
                                   Omaha NE 68144


                                  %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                   N/A




Trustee:                          %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                   Kathleen Laughlin
                                   Chapter 13 Trustee's Office
                                   13930 Gold Circle
                                   Suite 201
                                   Omaha NE 68144

                                                         /s/Emily Marchino
                                                         @@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@
                                                         VP Loan Documentation
                                                         Wells Fargo Bank, N.A.
Case 18-80915-TLS                      Doc                             Escrow
                                                    Filed 05/16/19 Entered      Review Statement
                                                                              05/16/19      14:08:01                                         Desc Main
                                    Return Mail Operations
                                                                       For informational purposes only
                                    PO Box 14547      document Page 4 Statement
                                    Des Moines, IA 50306-4547
                                                                        of 7 Date:                                                             May 7, 2019
                                                                                           Loan number:
                                                                                           Property address:
                                                                                               16217 PARKER ST
                                                                                               OMAHA NE 68118



                                                                                           Customer Service
                                                                                               Online                           Telephone
                                                                                               wellsfargo.com                   1-800-340-0473
             THOMAS J SORIANO
                                                                                               Correspondence                   Hours of operation
             JOSIE D SORIANO                                                                   PO Box 10335                     Mon - Fri 7 a.m. - 7 p.m. CT
             16217 PARKER ST                                                                   Des Moines, IA 50306
             OMAHA NE 68118-2432                                                               To learn more, go to:
                                                                                               wellsfargo.com/escrow


                                                                                                  We accept telecommunications relay service calls



   PLEASE NOTE: If you are presently seeking relief (or have previously been granted
   relief) under the United States Bankruptcy Code, this statement is being sent to you
   for informational purposes only. The summaries below are based on the terms of the
   loan and are provided for informational purposes only.

   These amounts are governed by the terms of the loan unless otherwise reduced by an
   order of the bankruptcy court. Because the amounts billed for the escrow items can
   change over time, we review the escrow account at least once per year to ensure there
   will be enough money to make these payments. Once the review is complete, we send
   the escrow review statement, also known as the escrow account disclosure statement.
                                                                                            The escrow account has an overage of
   Here’s what we found:                                                                                 $163.95
     • Required minimum balance: The escrow account balance is projected to be
        above the required minimum balance. This means there is an overage.

   If payments required under the bankruptcy plan have not been made, any escrow
   overage will be held in the escrow account.

     •   Payments: As of the July 1, 2019 payment, the contractual portion of the
         escrow payment decreases.



     Part 1 - Mortgage payment
      New Payment                   The new total payment will be $2,293.92
                                     Previous payment through New payment beginning with
                                     06/01/2019 payment date   the 07/01/2019 payment

    Principal and/or interest                $1,768.88                 $1,768.88                       No action required
    Escrow payment                              $537.65                  $525.04
                                                                                            Starting July 1, 2019 the new contractual payment
    Total payment amount                    $2,306.53                $2,293.92              amount will be $2,293.92




   See Page 2 for additional details.
                                                                                                                                                Page 2 of 3
                                                                Loan Number:
Case 18-80915-TLS                     Doc
                               Filed 05/16/19 Entered 05/16/19 14:08:01      Desc Main
    Part 2 - Payment calculationsdocument    Page 5 of 7
   For the past review period, the amount of the escrow items was $4,638.13. For the coming year, we expect the amount paid from escrow to be
   $6,300.46.

   How was the escrow payment calculated?
   To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
   escrow items that may have been paid in the past and any future anticipated payments to be made. We then divide the amounts by 12 payments to
   determine the escrow amount.

   The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
   through the date of the analysis.



   Escrow comparison

                                                                                                                                          New monthly
                                      10/16 - 09/17     08/17 - 07/18       07/18 - 05/19   07/19 - 06/20
                                                                                                                         # of               escrow
                                        (Actual)          (Actual)            (Actual)       (Projected)
                                                                                                                        months              amount

   Property taxes                          $4,763.08          $4,713.80         $4,638.13       $4,562.46        ÷         12       =          $380.21
   Property insurance                       $1,551.00        $1,738.00             $0.00        $1,738.00        ÷         12       =          $144.83
   Total taxes and insurance               $6,314.08          $6,451.80         $4,638.13       $6,300.46        ÷         12       =          $525.04
   Escrow shortage                             $41.46          $187.60             $0.00            $0.00

   Total escrow                            $6,355.54         $6,639.40          $4,638.13       $6,300.46                                      $525.04


   Projected escrow account activity over the next 12 months
   To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
   greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
   balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                     (Calculated in Part 3 - Escrow account projections
   Lowest projected escrow balance July, 2019                                     $904.37            table)

   Bankruptcy adjustment‡                                              +          $309.66

   Minimum balance for the escrow account†                              -       $1,050.08            (Calculated as: $525.04 X 2 months)


   Escrow overage                                                      =           $163.95


   ‡
    This adjustment of $309.66, is the remaining amount of the pre-petition escrow shortage included in our proof of claim being paid through the
   confirmed bankruptcy plan.
   †
    The minimum balance includes a cash reserve to help cover any increase in taxes and/or insurance. To calculate the cash reserve for the escrow
   account, we add the yearly escrow payments, and divide by 12. We take this amount and multiply it by 2 as allowed by state laws and/or the mortgage
   contract to determine the cash reserve.
                                                                                                      Page 3 of 3
Case 18-80915-TLS                     Doc              Filed 05/16/19 Entered 05/16/19 14:08:01
                                                                                        Loan Number: Desc Main
                                                         document Page 6 of 7
     Part 3 - Escrow account projections
   Escrow account projections from July, 2019 to June, 2020
                                           What we
                 Payments to               expect to                                                                Projected escrow        Balance required
   Date            escrow                   pay out         Description                                                 balance              in the account
   Jun 2019                                                 Starting balance                                             $2,660.56                    $2,806.27
   Jul 2019            $525.04                $2,281.23     DOUGLAS COUNTY                                                $904.37                 $1,050.08
   Aug 2019            $525.04                   $0.00                                                                    $1,429.41                   $1,575.12
   Sep 2019            $525.04                   $0.00                                                                    $1,954.45                   $2,100.16
   Oct 2019            $525.04                   $0.00                                                                   $2,479.49                    $2,625.20
   Nov 2019            $525.04                   $0.00                                                                   $3,004.53                    $3,150.24
   Dec 2019            $525.04                   $0.00                                                                   $3,529.57                    $3,675.28
   Jan 2020            $525.04                   $0.00                                                                   $4,054.61                    $4,200.32
   Feb 2020            $525.04                   $0.00                                                                   $4,579.65                    $4,725.36
   Mar 2020            $525.04                $2,281.23     DOUGLAS COUNTY                                               $2,823.46                    $2,969.17
   Apr 2020            $525.04                   $0.00                                                                   $3,348.50                    $3,494.21
   May 2020            $525.04                   $0.00                                                                   $3,873.54                    $4,019.25
   Jun 2020            $525.04                $1,738.00     TRAVELERS                                                    $2,660.58                    $2,806.29

   Totals           $6,300.48                $6,300.46



     Part 4 - Escrow account history
   Escrow account activity from July, 2018 to June, 2019
                         Deposits to escrow                   Payments from escrow                                                    Escrow balance
      Date      Actual      Projected Difference          Actual   Projected Difference             Description           Actual         Projected Difference
   Jul 2018                                                                                      Starting Balance         -$1,624.47     $2,894.55       -$4,519.02
   Jul 2018       $526.17        $537.65       -$11.48    $2,356.90     $2,356.90       $0.00    DOUGLAS COUNTY          -$3,455.20       $1,075.30      -$4,530.50

   Aug 2018       $526.17        $537.65       -$11.48       $0.00             $0.00    $0.00                            -$2,929.03       $1,612.95      -$4,541.98

   Sep 2018       $526.17        $537.65       -$11.48       $0.00             $0.00    $0.00                            -$2,402.86       $2,150.60      -$4,553.46

   Oct 2018       $526.17        $537.65       -$11.48       $0.00             $0.00    $0.00                             -$1,876.69     $2,688.25       -$4,564.94

   Nov 2018       $526.17        $537.65       -$11.48       $0.00             $0.00    $0.00                             -$1,350.52     $3,225.90       -$4,576.42

   Dec 2018       $526.17        $537.65       -$11.48       $0.00             $0.00    $0.00                              -$824.35       $3,763.55      -$4,587.90

   Jan 2019       $526.17        $537.65       -$11.48       $0.00             $0.00    $0.00                              -$298.18      $4,301.20       -$4,599.38

   Feb 2019       $526.17        $537.65       -$11.48       $0.00             $0.00    $0.00                               $227.99      $4,838.85       -$4,610.86

   Mar 2019       $537.65        $537.65        $0.00     $2,281.23     $2,356.90      -$75.67   DOUGLAS COUNTY           -$1,515.59     $3,019.60       -$4,535.19

   Apr 2019       $537.65        $537.65        $0.00        $0.00             $0.00    $0.00                              -$977.94       $3,557.25      -$4,535.19

   May 2019     $4,838.85        $537.65    $4,301.20        $0.00             $0.00    $0.00                             $3,860.91      $4,094.90         -$233.99
   (estimate)

   Jun 2019       $537.65        $537.65        $0.00     $1,738.00     $1,738.00       $0.00    TRAVELERS                $2,660.56      $2,894.55         -$233.99
   (estimate)

   Totals       $10,661.16    $6,451.80     $4,209.36     $6,376.13     $6,451.80      -$75.67




   Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. ©2018 Wells Fargo Bank, N.A. All rights
   reserved. NMLSR ID 399801 4/18
Case 18-80915-TLS   Doc   Filed 05/16/19 Entered 05/16/19 14:08:01   Desc Main
                            document Page 7 of 7
